 

Exhibit 10.3

Tocagen Inc.

2017 Equity Incentive Plan

Adopted by the Board of Directors: March 31, 2017

Approved by the Stockholders: March 31, 2017

Amended by the Compensation Committee: September 30, 2018

Amended by the Compensation Committee: February 12, 2019

IPO Date: April 12, 2017

1.General.

Successor to and Continuation of Prior Plan.  The Plan is intended as the
successor to and continuation of the Tocagen Inc. 2009 Equity Incentive Plan, as
amended (the “Prior Plan”).  From and after 12:01 a.m. Pacific time on the IPO
Date, no additional stock awards will be granted under the Prior Plan.  All
Awards granted on or after 12:01 a.m. Pacific Time on the IPO Date will be
granted under this Plan. All stock awards granted under the Prior Plan will
remain subject to the terms of the Prior Plan.

(i)

Any shares that would otherwise remain available for future grants under the
Prior Plan as of 12:01 a.m. Pacific Time on the IPO Date (the “Prior Plan’s
Available Reserve”) will cease to be available under the Prior Plan at such
time.  Instead, that number of shares of Common Stock equal to the Prior Plan’s
Available Reserve will be added to the Share Reserve (as further described in
Section 3(a) below) and will be immediately available for grants and issuance
pursuant to Stock Awards hereunder, up to the maximum number set forth in
Section 3(a) below.  

(ii)

In addition, from and after 12:01 a.m. Pacific time on the IPO Date, any shares
subject, at such time, to outstanding stock awards granted under the Prior Plan
that (i) expire or terminate for any reason prior to exercise or settlement;
(ii) are forfeited because of the failure to meet a contingency or condition
required to vest such shares or otherwise return to the Company; or (iii) are
reacquired, withheld (or not issued) to satisfy a tax withholding obligation in
connection with an award or to satisfy the purchase price or exercise price of a
stock award (such shares the “Returning Shares”) will immediately be added to
the Share Reserve (as further described in Section 3(a) below) as and when such
shares become Returning Shares, up to the maximum number set forth in Section
3(a) below.  

(a)Eligible Award Recipients. Employees, Directors and Consultants are eligible
to receive Awards.

(b)Available Awards.  The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Stock
Appreciation Rights, (iv) Restricted Stock Awards, (v) Restricted Stock Unit
Awards, (vi) Performance Stock Awards, (vii) Performance Cash Awards, and (viii)
Other Stock Awards.

(c)Purpose.  The Plan, through the grant of Awards, is intended to help the
Company secure and retain the services of eligible award recipients, provide
incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate, and provide a means by which the eligible recipients
may benefit from increases in value of the Common Stock.

2.Administration.

(a)Administration by Board.  The Board will administer the Plan.  The Board may
delegate administration of the Plan to a Committee or Committees, as provided in
Section 2(c).

(b)Powers of Board.  The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i)To determine: (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the provisions of
each Award (which need not be identical), including when a person will be
permitted to exercise or otherwise receive cash or Common Stock under the Award;
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award; and (F) the Fair Market Value applicable to a Stock Award.

1.

--------------------------------------------------------------------------------

 

(ii)To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards.  The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement or in the
written terms of a Performance Cash Award, in a manner and to the extent it will
deem necessary or expedient to make the Plan or Award fully effective.

(iii)To settle all controversies regarding the Plan and Awards granted under it.

(iv)To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or the time at which cash or shares of Common Stock may be
issued in settlement thereof).

(v)To suspend or terminate the Plan at any time.  Except as otherwise provided
in the Plan or an Award Agreement, suspension or termination of the Plan will
not materially impair a Participant’s rights under the Participant’s
then-outstanding Award without the Participant’s written consent, except as
provided in subsection (viii) below.

(vi)To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or bringing the Plan or Awards granted under the Plan into
compliance with the requirements for Incentive Stock Options or ensuring that
they are exempt from, or compliant with, the requirements for nonqualified
deferred compensation under Section 409A of the Code, subject to the
limitations, if any, of applicable law. If required by applicable law or listing
requirements, and except as provided in Section 9(a) relating to Capitalization
Adjustments, the Company will seek stockholder approval of any amendment of the
Plan that (A) materially increases the number of shares of Common Stock
available for issuance under the Plan, (B) materially expands the class of
individuals eligible to receive Awards under the Plan, (C) materially increases
the benefits accruing to Participants under the Plan, (D) materially reduces the
price at which shares of Common Stock may be issued or purchased under the Plan,
(E) materially extends the term of the Plan, or (F) materially expands the types
of Awards available for issuance under the Plan. Except as otherwise provided in
the Plan or an Award Agreement, no amendment of the Plan will materially impair
a Participant’s rights under an outstanding Award without the Participant’s
written consent.

(vii)To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, (B) Section 422 of the Code regarding “incentive stock
options” or (C) Rule 16b-3.

(viii)To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more Awards, including, but not limited to, amendments
to provide terms more favorable to the Participant than previously provided in
the Award Agreement, subject to any specified limits in the Plan that are not
subject to Board discretion; provided, however, that a Participant’s rights
under any Award will not be impaired by any such amendment unless (A) the
Company requests the consent of the affected Participant, and (B) such
Participant consents in writing.  Notwithstanding the foregoing, (1) a
Participant’s rights will not be deemed to have been impaired by any such
amendment if the Board, in its sole discretion, determines that the amendment,
taken as a whole, does not materially impair the Participant’s rights, and (2)
subject to the limitations of applicable law, if any, the Board may amend the
terms of any one or more Awards without the affected Participant’s consent (A)
to maintain the qualified status of the Award as an Incentive Stock Option under
Section 422 of the Code; (B) to change the terms of an Incentive Stock Option,
if such change results in impairment of the Award solely because it impairs the
qualified status of the Award as an Incentive Stock Option under Section 422 of
the Code; (C) to clarify the manner of exemption from, or to bring the Award
into compliance with, Section 409A of the Code; or (D) to comply with other
applicable laws or listing requirements.

(ix)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.

(x)To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States (provided that Board
approval will not be necessary for immaterial modifications to the Plan or any
Award Agreement that are required for compliance with the laws of the relevant
foreign jurisdiction).

(xi)To effect, with the consent of any adversely affected Participant, (A) the
reduction of the exercise, purchase or strike price of any outstanding Stock
Award; (B) the cancellation of any outstanding Stock Award and the grant in
substitution therefor of a new (1) Option or SAR, (2)  Restricted Stock Award,
(3) Restricted Stock Unit Award, (4) Other Stock Award, (5) cash and/or (6)
other valuable consideration determined by the Board, in its sole discretion,
with any such substituted award (x) covering

2.

--------------------------------------------------------------------------------

 

the same or a different number of shares of Common Stock as the cancelled Stock
Award and (y) granted under the Plan or another equity or compensatory plan of
the Company; or (C) any other action that is treated as a repricing under
generally accepted accounting principles.

(c)Delegation to Committee.

(i)General.  The Board may delegate some or all of the administration of the
Plan to a Committee or Committees.  If administration of the Plan is delegated
to a Committee, the Committee will have, in connection with the administration
of the Plan, the powers theretofore possessed by the Board that have been
delegated to the Committee, including the power to delegate to a subcommittee of
the Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable).  Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as
applicable).  The Board may retain the authority to concurrently administer the
Plan with the Committee and may, at any time, revest in the Board some or all of
the powers previously delegated.

(ii)Section 162(m) and Rule 16b-3 Compliance.  The Committee may consist solely
of two or more Outside Directors, in accordance with Section 162(m) of the Code,
or solely of two or more Non-Employee Directors, in accordance with Rule 16b-3.

(d)Delegation to an Officer.  The Board may delegate to one (1) or more Officers
the authority to do one or both of the following (i) designate Employees who are
not Officers to be recipients of Options and SARs (and, to the extent permitted
by applicable law, other Stock Awards) and, to the extent permitted by
applicable law, the terms of such Awards, and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Employees; provided, however, that the Board resolutions regarding such
delegation will specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself.  Any such Stock Awards will be
granted on the form of Stock Award Agreement most recently approved for use by
the Committee or the Board, unless otherwise provided in the resolutions
approving the delegation authority.  The Board may not delegate authority to an
Officer who is acting solely in the capacity of an Officer (and not also as a
Director) to determine the Fair Market Value pursuant to Section 13(x)(iii)
below.

(e)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

3.Shares Subject to the Plan.

(a)Share Reserve.  Subject to Section 9(a) relating to Capitalization
Adjustments, and the following sentence regarding the annual increase, the
aggregate number of shares of Common Stock that may be issued pursuant to Stock
Awards will not exceed 3,133,702 shares (the “Share Reserve”), which number is
the sum of (i) 1,600,000 new shares, plus (ii) the  number of shares subject to
the Prior Plan’s Available Reserve, plus (iii) the number of shares that are
Returning Shares, as such shares become available from time to time.  

In addition, the Share Reserve will automatically increase on January 1st of
each year, for a period of not more than ten years, commencing on January 1st of
the year following the year in which the IPO Date occurs and ending on (and
including) January 1, 2027, in an amount equal to 4% of the total number of
shares of Capital Stock outstanding on December 31st of the preceding calendar
year.  Notwithstanding the foregoing, the Board may act prior to January 1st of
a given year to provide that there will be no January 1st increase in the Share
Reserve for such year or that the increase in the Share Reserve for such year
will be a lesser number of shares of Common Stock than would otherwise occur
pursuant to the preceding sentence.

For clarity, the Share Reserve in this Section 3(a) is a limitation on the
number of shares of Common Stock that may be issued pursuant to the
Plan.  Accordingly, this Section 3(a) does not limit the granting of Stock
Awards except as provided in Section 7(a).  Shares may be issued in connection
with a merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.  

(b)Reversion of Shares to the Share Reserve.  If a Stock Award or any portion
thereof (i) expires or otherwise terminates without all of the shares covered by
such Stock Award having been issued or (ii) is settled in cash (i.e., the
Participant receives cash rather than stock), such expiration, termination or
settlement will not reduce (or otherwise offset) the number of shares

3.

--------------------------------------------------------------------------------

 

of Common Stock that may be available for issuance under the Plan.  If any
shares of Common Stock issued pursuant to a Stock Award are forfeited back to or
repurchased by the Company because of the failure to meet a contingency or
condition required to vest such shares in the Participant, then the shares that
are forfeited or repurchased will revert to and again become available for
issuance under the Plan.  Any shares reacquired by the Company in satisfaction
of tax withholding obligations on a Stock Award or as consideration for the
exercise or purchase price of a Stock Award will again become available for
issuance under the Plan.

(c)Incentive Stock Option Limit.  Subject to the provisions of Section 9(a)
relating to Capitalization Adjustments, the aggregate maximum number of shares
of Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options will be 6,267,404 shares of Common Stock.  

(d)Section 162(m) Limitations.  Subject to the provisions of Section 9(a)
relating to Capitalization Adjustments, at such time as the Company may be
subject to the applicable provisions of Section 162(m) of the Code, the
following limitations shall apply.

(i)A maximum of 1,000,000 shares of Common Stock subject to Options, SARs and
Other Stock Awards whose value is determined by reference to an increase over an
exercise or strike price of at least 100% of the Fair Market Value on the date
the Stock Award is granted may be granted to any one Participant during any one
calendar year.  Notwithstanding the foregoing, if any additional Options, SARs
or Other Stock Awards whose value is determined by reference to an increase over
an exercise or strike price of at least 100% of the Fair Market Value on the
date the Stock Award are granted to any Participant during any calendar year,
compensation attributable to the exercise of such additional Stock Awards will
not satisfy the requirements to be considered “qualified performance-based
compensation” under Section 162(m) of the Code unless such additional Stock
Award is approved by the Company’s stockholders.

(ii)A maximum of 1,000,000 shares of Common Stock subject to Performance Stock
Awards may be granted to any one Participant during any one calendar year
(whether the grant, vesting or exercise is contingent upon the attainment during
the Performance Period of the Performance Goals).

(iii) A maximum of $3,000,000 may be granted as a Performance Cash Award to any
one Participant during any one calendar year.

(e)Limitation on Grants to Non-Employee Directors.  The maximum number of shares
of Common Stock subject to Stock Awards granted under the Plan or otherwise with
respect to any period commencing on the date of the Company’s Annual Meeting of
Stockholders for a particular year and ending on the day immediately prior to
the date of the Company’s Annual Meeting of Stockholders for the next subsequent
year to any Non-Employee Director, taken together with any cash fees paid by the
Company to such Non-Employee Director during such period for service on the
Board, will not exceed $400,000 in total value (calculating the value of any
such Stock Awards based on the grant date fair value of such Stock Awards for
financial reporting purposes), or, with respect to such period in which a
Non-Employee Director is first appointed or elected to the Board, $500,000.  The
Board may make exceptions to the applicable limit in this Section 3(e) for
individual Non-Employee Directors in extraordinary circumstances, as Board may
determine in its discretion, provided that the Non-Employee Director receiving
such additional compensation may not participate in the decision to award such
compensation.

(f)Inducement Share Pool and Inducement Award Rules.  This Section 3(f) will
apply with respect to an additional 175,000 shares of Common Stock reserved
under this Plan by action of the Board (or a committee thereof) to be used
exclusively for the grant of Inducement Awards in compliance with Nasdaq Listing
Rule 5635(c)(4) (the “Inducement Shares”).  The Inducement Shares that may be
awarded under this Section 3(f) shall be in addition to and shall not reduce the
Share Reserve.  

In addition, the following rules and restrictions shall apply to any Inducement
Award granted pursuant to the Plan:

(i)Eligible Inducement Award Recipients. An Inducement Award may be granted only
to an Employee who has not previously been an Employee or a Non-Employee
Director of the Company or an Affiliate, or following a bona fide period of
non-employment, as an inducement material to the individual’s entering into
employment with the Company within the meaning of Rule 5635(c)(4) of the Nasdaq
Listing Rules.  

(ii)No Incentive Stock Options.  No Inducement Award may be designated as an
Incentive Stock Option.

4.

--------------------------------------------------------------------------------

 

(iii)Approval of Inducement Awards.  All Inducement Awards must be granted by a
Committee consisting of the majority of the Company’s independent directors or
the Company’s independent compensation committee, in each case in accordance
with Nasdaq Listing Rule 5635(c)(4).  

(iv)Limitation on Share Recycling.  The shares of Common Stock underlying any
Inducement Awards that are forfeited, canceled, held back upon exercise of an
Inducement Award or settlement of an Inducement Award to cover the exercise
price or tax withholding, reacquired or repurchased by the Company, satisfied
without the issuance of Common Stock or otherwise terminated (other than by
exercise) shall be added back to the Inducement Shares available for grant under
this Section 3(f), but shall not be added back to the Share Reserve.

(v)The limits in Section 3(d) will not apply to Inducement Awards.

(g)Source of Shares.  The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

4.Eligibility.

(a)Eligibility for Specific Stock Awards.  Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code).  Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, that Stock
Awards may not be granted to Employees, Directors and Consultants who are
providing Continuous Service only to any “parent” of the Company, as such term
is defined in Rule 405 of the Securities Act, unless (i) the stock underlying
such Stock Awards is treated as “service recipient stock” under Section 409A of
the Code (for example, because the Stock Awards are granted pursuant to a
corporate transaction such as a spin off transaction), (ii) the Company, in
consultation with its legal counsel, has determined that such Stock Awards are
otherwise exempt from Section 409A of the Code, or (iii) the Company, in
consultation with its legal counsel, has determined that such Stock Awards
comply with the distribution requirements of Section 409A of the Code.

(b)Ten Percent Stockholders.  A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price of such Option is at least 110%
of the Fair Market Value on the date of grant and the Option is not exercisable
after the expiration of five years from the date of grant.

5.Provisions Relating to Options and Stock Appreciation Rights.

Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate.  All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Award
Agreement or otherwise) the substance of each of the following provisions:

(a)Term.  Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of ten
years from the date of its grant or such shorter period specified in the Award
Agreement.

(b)Exercise Price.  Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will be
not less than 100% of the Fair Market Value of the Common Stock subject to the
Option or SAR on the date the Award is granted.  Notwithstanding the foregoing,
an Option or SAR may be granted with an exercise or strike price lower than 100%
of the Fair Market Value of the Common Stock subject to the Award if such Award
is granted pursuant to an assumption of or substitution for another option or
stock appreciation right pursuant to a Corporate Transaction and in a manner
consistent with the provisions of Section 409A of the Code and, if applicable,
Section 424(a) of the Code.  Each SAR will be denominated in shares of Common
Stock equivalents.

(c)Purchase Price for Options.  The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below.  The Board will have the
authority to grant Options that do not permit all of the following

5.

--------------------------------------------------------------------------------

 

methods of payment (or otherwise restrict the ability to use certain methods)
and to grant Options that require the consent of the Company to use a particular
method of payment.  The permitted methods of payment are as follows:

(i)by cash, check, bank draft or money order payable to the Company;

(ii)pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;

(iii)by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

(iv)if an Option is a Nonstatutory Stock Option, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issuable upon exercise by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price; provided, however, that
the Company will accept a cash or other payment from the Participant to the
extent of any remaining balance of the aggregate exercise price not satisfied by
such reduction in the number of whole shares to be issued.  Shares of Common
Stock will no longer be subject to an Option and will not be exercisable
thereafter to the extent that (A) shares issuable upon exercise are used to pay
the exercise price pursuant to the “net exercise,” (B) shares are delivered to
the Participant as a result of such exercise, and (C) shares are withheld to
satisfy tax withholding obligations; or

(v)in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Award Agreement.

(d)Exercise and Payment of a SAR.  To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
SAR.  The appreciation distribution payable on the exercise of a SAR will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the SAR) of a number of shares of Common
Stock equal to the number of Common Stock equivalents in which the Participant
is vested under such SAR, and with respect to which the Participant is
exercising the SAR on such date, over (B) the aggregate strike price of the
number of Common Stock equivalents with respect to which the Participant is
exercising the SAR on such date.  The appreciation distribution may be paid in
Common Stock, in cash, in any combination of the two or in any other form of
consideration, as determined by the Board and contained in the Award Agreement
evidencing such SAR.

(e)Transferability of Options and SARs.  The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
will determine.  In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
will apply:

(i)Restrictions on Transfer.  An Option or SAR will not be transferable except
by will or by the laws of descent and distribution (or pursuant to subsections
(ii) and (iii) below), and will be exercisable during the lifetime of the
Participant only by the Participant.  The Board may permit transfer of the
Option or SAR in a manner that is not prohibited by applicable tax and
securities laws. Except as explicitly provided in the Plan, neither an Option
nor a SAR may be transferred for consideration.

(ii)Domestic Relations Orders.  Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by Treasury Regulations Section
1.421-1(b)(2).  If an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.

(iii)Beneficiary Designation.  Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, on the death of the Participant, will thereafter be entitled
to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise.  In the absence of such a
designation, upon the death of the Participant, the executor or administrator of
the Participant’s estate will be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
However, the Company may prohibit designation of a beneficiary at any time,
including due to any conclusion by the Company that such designation would be
inconsistent with the provisions of applicable laws.

(f)Vesting Generally.  The total number of shares of Common Stock subject to an
Option or SAR may vest and become exercisable in periodic installments that may
or may not be equal.  The Option or SAR may be subject to such other terms and
conditions on the time or times when it may or may not be exercised (which may
be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate.  The vesting provisions of individual Options or
SARs may vary.  The provisions

6.

--------------------------------------------------------------------------------

 

of this Section 5(f) are subject to any Option or SAR provisions governing the
minimum number of shares of Common Stock as to which an Option or SAR may be
exercised.

(g)Termination of Continuous Service.  Except as otherwise provided in the
applicable Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates (other than for Cause
and other than upon the Participant’s death or Disability), the Participant may
exercise his or her Option or SAR (to the extent that the Participant was
entitled to exercise such Award as of the date of termination of Continuous
Service) within the period of time ending on the earlier of (i) the date three
months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the applicable Award Agreement), and
(ii) the expiration of the term of the Option or SAR as set forth in the Award
Agreement.  If, after termination of Continuous Service, the Participant does
not exercise his or her Option or SAR (as applicable) within the applicable time
frame, the Option or SAR will terminate.

(h)Extension of Termination Date.  If the exercise of an Option or SAR following
the termination of the Participant’s Continuous Service (other than for Cause
and other than upon the Participant’s death or Disability) would be prohibited
at any time solely because the issuance of shares of Common Stock would violate
the registration requirements under the Securities Act, then the Option or SAR
will terminate on the earlier of (i) the expiration of a total period of time
(that need not be consecutive) equal to the applicable post termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option or SAR would not be in violation of such
registration requirements, and (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Award Agreement.  In addition, unless
otherwise provided in a Participant’s Award Agreement, if the sale of any Common
Stock received on exercise of an Option or SAR following the termination of the
Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, then the Option or SAR will terminate on the
earlier of (i) the expiration of a period of months (that need not be
consecutive) equal to the applicable post-termination exercise period after the
termination of the Participant’s Continuous Service during which the sale of the
Common Stock received upon exercise of the Option or SAR would not be in
violation of the Company’s insider trading policy, or (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Award Agreement.

(i)Disability of Participant.  Except as otherwise provided in the applicable
Award Agreement or other agreement between the Participant and the Company, if a
Participant’s Continuous Service terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option or SAR (to the extent
that the Participant was entitled to exercise such Option or SAR as of the date
of termination of Continuous Service), but only within such period of time
ending on the earlier of (i) the date 12 months following such termination of
Continuous Service (or such longer or shorter period specified in the Award
Agreement), and (ii) the expiration of the term of the Option or SAR as set
forth in the Award Agreement.  If, after termination of Continuous Service, the
Participant does not exercise his or her Option or SAR within the applicable
time frame, the Option or SAR (as applicable) will terminate.

(j)Death of Participant.  Except as otherwise provided in the applicable Award
Agreement or other agreement between the Participant and the Company, if (i) a
Participant’s Continuous Service terminates as a result of the Participant’s
death, or (ii) the Participant dies within the period (if any) specified in the
Award Agreement for exercisability after the termination of the Participant’s
Continuous Service for a reason other than death, then the Option or SAR may be
exercised (to the extent the Participant was entitled to exercise such Option or
SAR as of the date of death) by the Participant’s estate, by a person who
acquired the right to exercise the Option or SAR by bequest or inheritance or by
a person designated to exercise the Option or SAR upon the Participant’s death,
but only within the period ending on the earlier of (i) the date 18 months
following the date of death (or such longer or shorter period specified in the
Award Agreement), and (ii) the expiration of the term of such Option or SAR as
set forth in the Award Agreement.  If, after the Participant’s death, the Option
or SAR is not exercised within the applicable time frame, the Option or SAR (as
applicable) will terminate.

(k)Termination for Cause.  Except as explicitly provided otherwise in a
Participant’s Award Agreement or other individual written agreement between the
Company or any Affiliate and the Participant, if a Participant’s Continuous
Service is terminated for Cause, the Option or SAR will terminate immediately
upon such Participant’s termination of Continuous Service, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.

(l)Non-Exempt Employees.  If an Option or SAR is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six months following the date of grant of the Option
or SAR (although the Award may vest prior to such date). Consistent with the
provisions of the Worker Economic Opportunity Act, (i) if such non-exempt
Employee dies or suffers a Disability, (ii) upon a Corporate Transaction in
which such Option or SAR is not assumed, continued, or substituted, (iii) upon a
Change in Control, or (iv) upon the Participant’s retirement (as such term may
be defined in the Participant’s Award Agreement in

7.

--------------------------------------------------------------------------------

 

another agreement between the Participant and the Company, or, if no such
definition, in accordance with the Company's then current employment policies
and guidelines), the vested portion of any Options and SARs may be exercised
earlier than six months following the date of grant.  The foregoing provision is
intended to operate so that any income derived by a non-exempt employee in
connection with the exercise or vesting of an Option or SAR will be exempt from
his or her regular rate of pay. To the extent permitted and/or required for
compliance with the Worker Economic Opportunity Act to ensure that any income
derived by a non-exempt employee in connection with the exercise, vesting or
issuance of any shares under any other Stock Award will be exempt from the
employee’s regular rate of pay, the provisions of this Section 5(l) will apply
to all Stock Awards and are hereby incorporated by reference into such Stock
Award Agreements.

6.Provisions of Stock Awards other than Options and SARs.

(a)Restricted Stock Awards.  Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board will deem
appropriate.  To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock may be (x) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (y) evidenced by a certificate, which certificate will be
held in such form and manner as determined by the Board.  The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical.  Each Restricted Stock Award Agreement will conform to
(through incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

(i)Consideration.  A Restricted Stock Award may be awarded in consideration for
(A) cash, check, bank draft or money order payable to the Company, (B) past or
future services to the Company or an Affiliate, or (C) any other form of legal
consideration that may be acceptable to the Board, in its sole discretion, and
permissible under applicable law.

(ii)Vesting.  Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

(iii)Termination of Participant’s Continuous Service.  If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right any or all of the shares of Common Stock held by
the Participant that have not vested as of the date of termination of Continuous
Service under the terms of the Restricted Stock Award Agreement.

(iv)Transferability.  Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.

(v)Dividends.  A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.

(b)Restricted Stock Unit Awards.  Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
will deem appropriate.  The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical.  Each
Restricted Stock Unit Award Agreement will conform to (through incorporation of
the provisions hereof by reference in the Agreement or otherwise) the substance
of each of the following provisions:

(i)Consideration.  At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

(ii)Vesting.  At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.

8.

--------------------------------------------------------------------------------

 

(iii)Payment.  A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(iv)Additional Restrictions.  At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

(v)Dividend Equivalents.  Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement.  At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board.  Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.

(vi)Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.

(c)Performance Awards.

(i)Performance Stock Awards.  A Performance Stock Award is a Stock Award
(covering a number of shares not in excess of that set forth in Section 3(d)
above) that is payable (including that may be granted, may vest or may be
exercised) contingent upon the attainment during a Performance Period of certain
Performance Goals.  A Performance Stock Award may, but need not, require the
Participant’s completion of a specified period of Continuous Service. The length
of any Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained will be conclusively determined by the
Committee (or, if not required for compliance with Section 162(m) of the Code,
the Board), in its sole discretion.  In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board may determine that
cash may be used in payment of Performance Stock Awards.

(ii)Performance Cash Awards.  A Performance Cash Award is a cash award (for a
dollar value not in excess of that set forth in Section 3(d) above) that is
payable contingent upon the attainment during a Performance Period of certain
Performance Goals.  A Performance Cash Award may also require the completion of
a specified period of Continuous Service.  At the time of grant of a Performance
Cash Award, the length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained will be conclusively determined
by the Committee (or, if not required for compliance with Section 162(m) of the
Code, the Board), in its sole discretion.  The Board may specify the form of
payment of Performance Cash Awards, which may be cash or other property, or may
provide for a Participant to have the option for his or her Performance Cash
Award, or such portion thereof as the Board may specify, to be paid in whole or
in part in cash or other property.

(iii)Board Discretion.  The Board retains the discretion to reduce or eliminate
the compensation or economic benefit due upon attainment of Performance Goals
and to define the manner of calculating the Performance Criteria it selects to
use for a Performance Period.  Partial achievement of the specified criteria may
result in the payment or vesting corresponding to the degree of achievement as
specified in the Stock Award Agreement or the written terms of a Performance
Cash Award.

(iv)Section 162(m) Compliance.  Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to an Award intended
to qualify as “performance-based compensation” thereunder, the Committee will
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (a) the date 90
days after the commencement of the applicable Performance Period, and (b) the
date on which 25% of the Performance Period has elapsed, and in any event at a
time when the achievement of the applicable Performance Goals remains
substantially uncertain.  Prior to the payment of any compensation under an
Award intended to qualify as “performance-based compensation” under Section
162(m) of the Code, the Committee will certify the extent to which any
Performance Goals and any other material terms under such Award have been
satisfied (other than in cases where such Performance Goals relate solely to the
increase in the value of the Common Stock). Notwithstanding satisfaction of, or
completion of any Performance Goals, the number of shares of Common Stock,
Options, cash or other benefits granted, issued, retainable and/or vested under
an Award on account of satisfaction of such Performance Goals may be reduced by
the Committee on the basis of such further considerations as the Committee, in
its sole discretion, will determine.

9.

--------------------------------------------------------------------------------

 

(d)Other Stock Awards.  Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock, including the appreciation
in value thereof (e.g., options or stock rights with an exercise price or strike
price less than 100% of the Fair Market Value of the Common Stock at the time of
grant) may be granted either alone or in addition to Stock Awards provided for
under Section 5 and the preceding provisions of this Section 6.  Subject to the
provisions of the Plan, the Board will have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.

7.Covenants of the Company.

(a)Availability of Shares.  The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Awards.

(b)Securities Law Compliance.  The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking will not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award.  If, after reasonable efforts and at a reasonable cost, the
Company is unable to obtain from any such regulatory commission or agency the
authority that counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company will be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such Stock
Awards unless and until such authority is obtained. A Participant will not be
eligible for the grant of an Award or the subsequent issuance of cash or Common
Stock pursuant to the Award if such grant or issuance would be in violation of
any applicable securities law.

(c)No Obligation to Notify or Minimize Taxes.  The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising such Stock Award.  Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of an Award or a possible period in which the Award may not be
exercised.  The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award.

8.Miscellaneous.

(a)Use of Proceeds from Sales of Common Stock.  Proceeds from the sale of shares
of Common Stock pursuant to Awards will constitute general funds of the Company.

(b)Corporate Action Constituting Grant of Awards.  Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Board, regardless of when the instrument, certificate, or letter evidencing the
Award is communicated to, or actually received or accepted by, the
Participant.  In the event that the corporate records (e.g., Board consents,
resolutions or minutes) documenting the corporate action constituting the grant
contain terms (e.g., exercise price, vesting schedule or number of shares) that
are inconsistent with those in the Award Agreement or related grant documents as
a result of a clerical error in the papering of the Award Agreement or related
grant documents, the corporate records will control and the Participant will
have no legally binding right to the incorrect term in the Award Agreement or
related grant documents.  

(c)Stockholder Rights.  No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to an Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares of Common Stock under,
the Award pursuant to its terms, and (ii) the issuance of the Common Stock
subject to such Award has been entered into the books and records of the
Company.

(d)No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or (iii)
the service of a Director pursuant to the bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.

10.

--------------------------------------------------------------------------------

 

(e)Change in Time Commitment.  In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Award to the Participant, the
Board has the right in its sole discretion to (x) make a corresponding reduction
in the number of shares or cash amount subject to any portion of such Award that
is scheduled to vest or become payable after the date of such change in time
commitment, and (y) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award. In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced or extended.

(f)Incentive Stock Option Limitations.  To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 (or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

(g)Investment Assurances.  The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that such Participant is
capable of evaluating, alone or together with the purchaser representative, the
merits and risks of exercising the Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Award for the Participant’s own account and not with any
present intention of selling or otherwise distributing the Common Stock.  The
foregoing requirements, and any assurances given pursuant to such requirements,
will be inoperative if (A) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Award has been registered under a then
currently effective registration statement under the Securities Act, or (B) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws.  The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

(h)Withholding Obligations.  Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii) withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Award; provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Stock
Award as a liability for financial accounting purposes); (iii) withholding cash
from an Award settled in cash; (iv) withholding payment from any amounts
otherwise payable to the Participant; or (v) by such other method as may be set
forth in the Award Agreement.

(i)Electronic Delivery.  Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

(j)Deferrals.  To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants.  Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee or otherwise providing services to the Company.  The Board is
authorized to make deferrals of Awards and determine when, and in what annual
percentages, Participants may receive payments, including lump sum payments,
following the Participant’s termination of Continuous Service, and implement
such other terms and conditions consistent with the provisions of the Plan and
in accordance with applicable law.

(k)Compliance with Section 409A of the Code.  Unless otherwise expressly
provided for in an Award Agreement, the Plan and Award Agreements will be
interpreted to the greatest extent possible in a manner that makes the Plan and
the Awards granted hereunder exempt from Section 409A of the Code, and, to the
extent not so exempt, in compliance with Section 409A of the Code.  If the Board
determines that any Award granted hereunder is not exempt from and is therefore
subject to Section 409A of the Code, the Award Agreement evidencing such Award
will incorporate the terms and conditions necessary to avoid the consequences
specified in

11.

--------------------------------------------------------------------------------

 

Section 409A(a)(1) of the Code, and to the extent an Award Agreement is silent
on terms necessary for compliance, such terms are hereby incorporated by
reference into the Award Agreement.  Notwithstanding anything to the contrary in
this Plan (and unless the Award Agreement specifically provides otherwise), if
the shares of Common Stock are publicly traded, and if a Participant holding an
Award that constitutes “deferred compensation” under Section 409A of the Code is
a “specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount that is due because of a “separation from service” (as
defined in Section 409A of the Code without regard to alternative definitions
thereunder) will be issued or paid before the date that is six months following
the date of such Participant’s “separation from service” (as defined in Section
409A of the Code without regard to alternative definitions thereunder) or, if
earlier, the date of the Participant’s death, unless such distribution or
payment can be made in a manner that complies with Section 409A of the Code, and
any amounts so deferred will be paid in a lump sum on the day after such six
month period elapses, with the balance paid thereafter on the original
schedule.  

(l)Clawback/Recovery.  All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired shares of Common Stock or other cash or property
upon the occurrence of an event constituting Cause.  No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason” or “constructive termination” (or similar term) under any
agreement with the Company.

9.Adjustments upon Changes in Common Stock; Other Corporate Events.

(a)Capitalization Adjustments.  In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a) and
Section 3(f), (ii) the class(es) and maximum number of securities by which the
share reserve is to increase automatically each year pursuant to Section 3(a),
(iii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Incentive Stock Options pursuant to Section 3(c), (iv) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Sections 3(d), and (v) the class(es) and number of securities and
price per share of stock subject to outstanding Stock Awards.  The Board will
make such adjustments, and its determination will be final, binding and
conclusive.

(b)Dissolution.  Except as otherwise provided in the Stock Award Agreement, in
the event of a Dissolution of the Company, all outstanding Stock Awards (other
than Stock Awards consisting of vested and outstanding shares of Common Stock
not subject to a forfeiture condition or the Company’s right of repurchase) will
terminate immediately prior to the completion of such Dissolution, and the
shares of Common Stock subject to the Company’s repurchase rights or subject to
a forfeiture condition may be repurchased or reacquired by the Company
notwithstanding the fact that the holder of such Stock Award is providing
Continuous Service; provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the Dissolution is
completed but contingent on its completion.

(c)Transaction.  The following provisions shall apply to Stock Awards in the
event of a Transaction unless otherwise provided in the instrument evidencing
the Stock Award or any other written agreement between the Company or any
Affiliate and the Participant or unless otherwise expressly provided by the
Board at the time of grant of a Stock Award.  In the event of a Transaction,
then, notwithstanding any other provision of the Plan, the Board shall take one
or more of the following actions with respect to Stock Awards, contingent upon
the closing or completion of the Transaction:

(i)arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Transaction);

(ii)arrange for the assignment of any reacquisition or repurchase rights held by
the Company in respect of Common Stock issued pursuant to the Stock Award to the
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company);

(iii)accelerate the vesting, in whole or in part, of the Stock Award (and, if
applicable, the time at which the Stock Award may be exercised) to a date prior
to the effective time of such Transaction as the Board shall determine (or, if
the Board shall not determine such a date, to the date that is five days prior
to the effective date of the Transaction), with such Stock Award terminating if
not exercised (if applicable) at or prior to the effective time of the
Transaction;

12.

--------------------------------------------------------------------------------

 

(iv)arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;

(v)cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Transaction, in
exchange for such cash consideration, if any, as the Board, in its sole
discretion, may consider appropriate; and

(vi)make a payment, in such form as may be determined by the Board equal to the
excess, if any, of (A) the value of the property the Participant would have
received upon the exercise of the Stock Award immediately prior to the effective
time of the Transaction, over (B) any exercise price payable by such holder in
connection with such exercise.    For clarity, this payment may be zero ($0) if
the value of the property is equal to or less than the exercise price.  Payments
under this provision may be delayed to the same extent that payment of
consideration to the holders of Common Stock in connection with the Transaction
is delayed as a result of escrows, earn outs, holdbacks or other contingencies.

The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.

(d)Change in Control.  A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant, but in the absence of such provision, no such acceleration will
occur.

10.Plan Term; Earlier Termination or Suspension of the Plan.

The Board may suspend or terminate the Plan at any time.  No Incentive Stock
Options may be granted after the tenth anniversary of the earlier of (i) the
date the Plan is adopted by the Board (the “Adoption Date”), or (ii) the date
the Plan is approved by the stockholders of the Company. No Awards may be
granted under the Plan while the Plan is suspended or after it is
terminated.  Suspension or termination of the Plan will not materially impair
rights and obligations under any Award granted while the Plan is in effect
except with the written consent of the affected Participant or as otherwise
permitted in the Plan.

11.Existence of the Plan; Timing of First Grant or Exercise.

The Plan will come into existence on the Adoption Date; provided, however, that
no Stock Award may be granted prior to the IPO Date.  In addition, no Stock
Award will be exercised (or, in the case of a Restricted Stock Award, Restricted
Stock Unit Award, Performance Stock Award, or Other Stock Award, no Stock Award
will be granted) and no Performance Cash Award will be settled unless and until
the Plan has been approved by the stockholders of the Company, which approval
will be within 12 months after the date the Plan is adopted by the Board.

12.Choice of Law.

The law of the State of California will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

13.Definitions.  As used in the Plan, the following definitions will apply to
the capitalized terms indicated below:

(a)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405 of the Securities Act.  The
Board will have the authority to determine the time or times at which “parent”
or “subsidiary” status is determined within the foregoing definition.

(b)“Award” means a Stock Award or a Performance Cash Award.

(c)“Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

(d)“Board” means the Board of Directors of the Company.

13.

--------------------------------------------------------------------------------

 

(e)“Capital Stock” means each and every class of common stock of the Company,
regardless of the number of votes per share.

(f)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Stock Award after the Adoption Date without the receipt of consideration by
the Company through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, large
nonrecurring cash dividend, stock split, reverse stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or any similar equity restructuring transaction, as that term is used
in Statement of Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto).  Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

(g)“Cause” shall have the meaning ascribed to such term in any written agreement
between the Participant and the Company defining such term and, in the absence
of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events:  (i) such Participant’s commission of
any felony or any crime involving fraud, dishonesty or moral turpitude under the
laws of the United States or any state thereof; (ii) such Participant’s
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company; (iii) such Participant’s intentional, material violation of
any contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iv) such Participant’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or
(v) such Participant’s gross misconduct. The determination that a termination of
the Participant’s Continuous Service is either for Cause or without Cause shall
be made by the Company, in its sole discretion.  Any determination by the
Company that the Continuous Service of a Participant was terminated with or
without Cause for the purposes of outstanding Awards held by such Participant
shall have no effect upon any determination of the rights or obligations of the
Company or such Participant for any other purpose.

(h)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction.  Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, (C)
on account of the acquisition of securities of the Company by any individual who
is, on the IPO Date, either an executive officer or a Director (either, an “IPO
Investor”) and/or any entity in which an IPO Investor has a direct or indirect
interest (whether in the form of voting rights or participation in profits or
capital contributions) of more than 50% (collectively, the “IPO Entities”) or on
account of the IPO Entities continuing to hold shares that come to represent
more than 50% of the combined voting power of the Company’s then outstanding
securities as a result of the conversion of any class of the Company’s
securities into another class of the Company’s securities having a different
number of votes per share pursuant to the conversion provisions set forth in the
Company’s Amended and Restated Certificate of Incorporation; or (D) solely
because the level of Ownership held by any Exchange Act Person (the “Subject
Person”) exceeds the designated percentage threshold of the outstanding voting
securities as a result of a repurchase or other acquisition of voting securities
by the Company reducing the number of shares outstanding, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of voting securities by the Company, and after such
share acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur;

(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than 50%
of the combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than 50% of the combined
outstanding voting power of the parent of the surviving Entity in such merger,
consolidation or similar transaction, in each case in substantially the same
proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction; provided, however, that a merger,
consolidation or similar transaction will not constitute a Change in Control
under this prong of the definition if the outstanding voting securities
representing more than 50% of the combined voting power of the surviving Entity
or its parent are owned by the IPO Entities;

14.

--------------------------------------------------------------------------------

 

(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
provided, however, that a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and its
Subsidiaries will not constitute a Change in Control under this prong of the
definition if the outstanding voting securities representing more than 50% of
the combined voting power of the acquiring Entity or its parent are owned by the
IPO Entities;

(iv)the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company will otherwise occur, except for a liquidation into a
parent corporation; or

(v)individuals who, on the date the Plan is adopted by the Board, are members of
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board;  provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member will, for purposes of this Plan, be
considered as a member of the Incumbent Board.

Notwithstanding the foregoing definition or any other provision of the Plan, the
term Change in Control will not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company and the definition of Change in Control (or any analogous term) in an
individual written agreement between the Company or any Affiliate and the
Participant will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition will apply.

(i)“Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(j)“Committee” means a committee of one or more Directors to whom authority has
been delegated by the Board in accordance with Section 2(c).

(k)“Common Stock” means, as of the IPO Date, the common stock of the Company,
having one vote per share.

“Company” means Tocagen Inc., a Delaware corporation.

(l)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services.  However,
service solely as a Director, or payment of a fee for such service, will not
cause a Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.

(m)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated.  A change in the capacity in which the Participant renders
service to the Company or an Affiliate as an Employee, Consultant or Director or
a change in the entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s service with
the Company or an Affiliate, will not terminate a Participant’s Continuous
Service; provided, however, that if the Entity for which a Participant is
rendering services ceases to qualify as an Affiliate, as determined by the
Board, in its sole discretion, such Participant’s Continuous Service will be
considered to have terminated on the date such Entity ceases to qualify as an
Affiliate.  To the extent permitted by law, the Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service will be considered interrupted in the case of (i) any leave
of absence approved by the Board or chief executive officer, including sick
leave, military leave or any other personal leave, or (ii) transfers between the
Company, an Affiliate, or their successors.  Notwithstanding the foregoing, a
leave of absence will be treated as Continuous Service for purposes of vesting
in an Award only to such extent as may be provided in the Company’s leave of
absence policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law.  

15.

--------------------------------------------------------------------------------

 

(n)“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i)a sale or other disposition of all or substantially all, as determined by the
Board, in its sole discretion, of the consolidated assets of the Company and its
Subsidiaries;

(ii)a sale or other disposition of more than 50% of the outstanding securities
of the Company;

(iii)a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

(iv)a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(o)“Covered Employee” will have the meaning provided in Section 162(m)(3) of the
Code.

(p)“Director” means a member of the Board.

(q)“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(r)“Dissolution” means when the Company, after having executed a certificate of
dissolution with the State of Delaware (or other applicable state), has
completely wound up its affairs.  Conversion of the Company into a Limited
Liability Company (or any other pass-through entity) will not be considered a
“Dissolution” for purposes of the Plan.

(s)“Employee” means any person employed by the Company or an
Affiliate.  However, service solely as a Director, or payment of a fee for such
services, will not cause a Director to be considered an “Employee” for purposes
of the Plan.

(t)“Entity” means a corporation, partnership, limited liability company or other
entity.

(u)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

(v)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” will not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the IPO Date, is the
Owner, directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities.

(w)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

16.

--------------------------------------------------------------------------------

 

(ii)Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing selling price on the last preceding date for which such
quotation exists.

(iii)In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.

(x)“Incentive Stock Option” means an option granted pursuant to Section 5 of the
Plan that is intended to be, and qualifies as, an “incentive stock option”
within the meaning of Section 422 of the Code.

(y)“Inducement Award” means a Stock Award, other than an Incentive Stock Option,
that is granted pursuant to Section 3(f) of the Plan.

(z)“IPO Date” means the date of the underwriting agreement between the Company
and the underwriter(s) managing the initial public offering of the Common Stock,
pursuant to which the Common Stock is priced for the initial public offering.

(aa)“Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

(bb)“Nonstatutory Stock Option” means any Option granted pursuant to Section 5
of the Plan that does not qualify as an Incentive Stock Option.

(cc)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

(dd)“Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

(ee)“Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant.  Each
Option Agreement will be subject to the terms and conditions of the Plan.

(ff)“Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(gg)“Other Stock Award” means an award based in whole or in part by reference to
the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).

(hh)“Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant.  Each Other Stock Award Agreement will be subject to
the terms and conditions of the Plan.

(ii)“Outside Director” means a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” who receives compensation
for prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year, has not been an officer of the Company or an
“affiliated corporation,” and does not receive remuneration from the Company or
an “affiliated corporation,” either directly or indirectly, in any capacity
other than as a Director, or (ii) is otherwise considered an “outside director”
for purposes of Section 162(m) of the Code.

(jj)“Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

17.

--------------------------------------------------------------------------------

 

(kk)“Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

(ll)“Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).

“Performance Criteria” means the one or more criteria that the Board will select
for purposes of establishing the Performance Goals for a Performance
Period.  The Performance Criteria that will be used to establish such
Performance Goals may be based on any one of, or combination of, the following
as determined by the Board: (i) earnings (including earnings per share and net
earnings); (ii) earnings before interest, taxes and depreciation; (iii) earnings
before interest, taxes, depreciation and amortization; (iv) earnings before
interest, taxes, depreciation, amortization and legal settlements; (v) earnings
before interest, taxes, depreciation, amortization, legal settlements and other
income (expense); (vi) earnings before interest, taxes, depreciation,
amortization, legal settlements, other income (expense) and stock-based
compensation; (vii) earnings before interest, taxes, depreciation, amortization,
legal settlements, other income (expense), stock-based compensation and changes
in deferred revenue; (viii) earnings before interest, taxes, depreciation,
amortization, legal settlements, other income (expense), stock-based
compensation, other non-cash expenses and changes in deferred revenue; (ix)
total stockholder return; (x) return on equity or average stockholder’s equity;
(xi) return on assets, investment, or capital employed; (xii) stock price;
(xiii) margin (including gross margin); (xiv) income (before or after taxes);
(xv) operating income; (xvi) operating income after taxes; (xvii) pre-tax
profit; (xviii) operating cash flow; (xix) sales or revenue targets; (xx)
increases in revenue or product revenue; (xxi) expenses and cost reduction
goals; (xxii) improvement in or attainment of working capital levels; (xxiii)
economic value added (or an equivalent metric); (xxiv) market share; (xxv) cash
flow; (xxvi) cash flow per share; (xxvii) cash balance; (xxviii) cash burn;
(xxix) cash collections; (xxx) share price performance; (xxxi) debt reduction;
(xxxii) implementation or completion of projects or processes (including,
without limitation, discovery of a pre-clinical drug candidate, recommendation
of a drug candidate to enter a clinical trial, clinical trial initiation,
clinical trial enrollment and dates, clinical trial results, regulatory filing
submissions (such as IND, BLA and NDA), regulatory filing acceptances,
regulatory or advisory committee interactions, regulatory approvals, and product
supply); (xxxiii) stockholders’ equity; (xxxiv) capital expenditures; (xxxv)
financings; (xxxvi) operating profit or net operating profit; (xxxvii) workforce
diversity; (xxxviii) growth of net income or operating income; (xxxix) employee
retention; (xl) initiation of studies by specific dates; (xli) budget
management; (xlii) submission to, or approval by, a regulatory body (including,
but not limited to the U.S. Food and Drug Administration) of an applicable
filing or a product; (xliii) regulatory milestones; (xliv) progress of internal
research or development programs; (xlv) progress of partnered programs; (xlvi)
partner satisfaction; (xlvii) timely completion of clinical trials; (xlviii)
milestones related to research development (including, but not limited to,
preclinical and clinical studies), product development and manufacturing; (xlix)
expansion of sales in additional geographies or markets; (l) research progress,
including the development of programs; (li) strategic partnerships or
transactions (including in-licensing and out-licensing of intellectual property;
(lii) filing of patent applications and granting of patents; and (liii) to the
extent that an Award is not intended to comply with Section 162(m) of the Code,
other measures of performance selected by the Board.

(mm)“Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria.  Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices.  Unless
specified otherwise by the Board (i) in the Award Agreement at the time the
Award is granted or (ii) in such other document setting forth the Performance
Goals at the time the Performance Goals are established, the Board will
appropriately make adjustments in the method of calculating the attainment of
Performance Goals for a Performance Period as follows: (1) to exclude
restructuring and/or other nonrecurring charges; (2) to exclude exchange rate
effects; (3) to exclude the effects of changes to generally accepted accounting
principles; (4) to exclude the effects of any statutory adjustments to corporate
tax rates; (5) to exclude the effects of items that are “unusual” in nature or
occur ”infrequently” as determined under generally accepted accounting
principles; (6) to exclude the dilutive effects of acquisitions or joint
ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (8) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; (9) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; (10) to exclude costs incurred
in connection with potential acquisitions or divestitures that are required to
be expensed under generally accepted accounting principles; (11) to exclude the
goodwill and intangible asset impairment charges that are required to be
recorded under generally accepted accounting principles; and (12) to exclude the
effects of the timing of acceptance for review and/or approval of submissions to
the U.S. Food and Drug Administration or any other regulatory body.  In
addition, the Board retains the discretion to reduce or eliminate the
compensation or economic benefit due upon attainment of Performance Goals and to
define the manner of calculating the Performance Criteria it selects to use for
such Performance Period. Partial achievement of the specified

18.

--------------------------------------------------------------------------------

 

criteria may result in the payment or vesting corresponding to the degree of
achievement as specified in the Stock Award Agreement or the written terms of a
Performance Cash Award.

(nn)“Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Stock Award
or a Performance Cash Award.  Performance Periods may be of varying and
overlapping duration, at the sole discretion of the Board.

(oo)“Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).

“Plan” means this Tocagen Inc. 2017 Equity Incentive Plan.

(pp)“Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

(qq)“Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant.  Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.

(rr)“Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(ss)“Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant.  Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.

(tt)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(uu)“Securities Act” means the Securities Act of 1933, as amended.

(vv)“Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

(ww)“Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant.  Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Plan.

(xx)“Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a
Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award or any Other Stock Award.

(yy)“Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant.  Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.

(zz)“Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.

(aaa)“Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.

(bbb)“Transaction” means a Corporate Transaction or a Change in Control.

19.

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Standard Form

TOCAGEN INC.

STOCK OPTION GRANT NOTICE

(2017 EQUITY INCENTIVE PLAN)

Tocagen Inc. (the “Company”), pursuant to its 2017 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth in this Stock Option Grant Notice,
in the Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Option Agreement will
have the same definitions as in the Plan or the Option Agreement. If there is
any conflict between the terms in this Stock Option Grant Notice and the Plan,
the terms of the Plan will control.

 

Optionholder:

 

 

 

 

Date of Grant:

 

 

 

 

Vesting Commencement Date:

 

 

 

 

Number of Shares Subject to Option:

 

 

 

 

Exercise Price (Per Share):

 

 

 

 

Total Exercise Price:

 

 

 

 

Expiration Date:

 

 

 

 

 

Type of Grant:

☐

Incentive Stock Option1

☐

Nonstatutory Stock Option

 

 

 

 

 

Exercise Schedule:

☒

Same as Vesting Schedule

☐

Early Exercise Permitted

 

 

Vesting Schedule:

[One-fourth (1/4th) of the shares vest one year after the Vesting Commencement
Date; the balance of the shares vest in a series of thirty-six (36) successive
equal monthly installments measured from the first anniversary of the Vesting
Commencement Date, subject to Optionholder’s Continuous Service as of each such
date]

 

 

20.

--------------------------------------------------------------------------------

 

Payment:

By one or a combination of the following items (described in the Option
Agreement):

 

 

 

 

☒

By cash, check, bank draft or money order payable to the Company

 

 

 

 

☒

Pursuant to a Regulation T Program if the shares are publicly traded

 

 

 

 

☒

By delivery of already-owned shares if the shares are publicly traded

 

 

 

 

☒

If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

1 

If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock
Options) cannot be first exercisable for more than $100,000 in value (measured
by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.

 

21.

--------------------------------------------------------------------------------

 

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein. By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

TOCAGEN INC.

 

OPTIONHOLDER:

 

 

 

 

By:

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

ATTACHMENTS: Option Agreement, 2017 Equity Incentive Plan and Notice of Exercise

 

22

--------------------------------------------------------------------------------

 

ATTACHMENT I

TOCAGEN INC.

2017 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Tocagen Inc.(the “Company”) has granted you an option under its 2017
Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. The option is granted to you effective as of the
date of grant set forth in the Grant Notice (the “Date of Grant”). If there is
any conflict between the terms in this Option Agreement and the Plan, the terms
of the Plan will control. Capitalized terms not explicitly defined in this
Option Agreement or in the Grant Notice but defined in the Plan will have the
same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1. VESTING. Subject to the provisions contained herein, your option will vest as
provided in your Grant Notice. Vesting will cease upon the termination of your
Continuous Service.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability, (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted, (iii) a Change in Control or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans).

4. EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and
subject to the provisions of your option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:

(a) a partial exercise of your option will be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;

(b) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;

(c) you will enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and

(d) if your option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the shares of
Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your option(s) or portions thereof that exceed such
limit (according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.

1

--------------------------------------------------------------------------------

 

5. METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.

(b) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(c) If this option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.

6. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

7. SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

8. TERM. You may not exercise your option before the Date of Grant or after the
expiration of the option’s term. The term of your option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a) immediately upon the termination of your Continuous Service for Cause;

(b) three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in Section 7 above, your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;
provided further, if during any part of such three (3) month period, the sale of
any Common Stock received upon exercise of your option would violate the
Company’s insider trading policy, then your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service
during which the sale of the Common Stock received upon exercise of your option
would not be in violation of the Company’s insider trading policy.
Notwithstanding the foregoing, if (i) you are a Non-Exempt Employee, (ii) your
Continuous Service terminates within six (6) months after the Date of Grant, and
(iii) you have vested in a portion of your option at the time of your
termination of Continuous Service, your option will not expire until the earlier
of (x) the later of (A) the date that is seven (7) months after the Date of
Grant, and (B) the date that is three (3) months after the termination of your
Continuous Service, and (y) the Expiration Date;

(c) twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 8(d)) below;

(d) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

2

--------------------------------------------------------------------------------

 

(e) the Expiration Date indicated in your Grant Notice; or

(f) the day before the tenth (10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

9. EXERCISE.

(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of your option.

(d) By accepting your option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by you, for a
period of one hundred eighty (180) days following the effective date of a
registration statement of the Company filed under the Securities Act or such
longer period as the underwriters or the Company will request to facilitate
compliance with FINRA Rule 2711 or NYSE Member Rule 472 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this Section 9(d) will prevent the exercise of a repurchase
option, if any, in favor of the Company during the Lock-Up Period. You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section 9(d).
The underwriters of the Company’s stock are intended third party beneficiaries
of this Section 9(d) and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.

10. TRANSFERABILITY. Except as otherwise provided in this Section 10, your
option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

(a) Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic

3

--------------------------------------------------------------------------------

 

relations order or marital settlement agreement. If this option is an Incentive
Stock Option, this option may be deemed to be a Nonstatutory Stock Option as a
result of such transfer.

(c) Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
Designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

11. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

12. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b) If this option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes). If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option. Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise. Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

13. TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

14. NOTICES. Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

4

--------------------------------------------------------------------------------

 

15. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

16. OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

18. VOTING RIGHTS. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

19. SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

20. MISCELLANEOUS.

(a) The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c) You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.

(d) This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

*        *        *

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.

 

 

5

--------------------------------------------------------------------------------

 

ATTACHMENT II

2017 EQUITY INCENTIVE PLAN

 

1

--------------------------------------------------------------------------------

 

ATTACHMENT III

NOTICE OF EXERCISE

 

 

Tocagen Inc.

 

[Address]

Date of Exercise:                      

This constitutes notice to Tocagen Inc. (the “Company”) under my stock option
that I elect to purchase the below number of shares of Common Stock of the
Company (the “Shares”) for the price set forth below.

 

Type of option (check one):

 

Incentive ☐

 

Nonstatutory ☐

 

 

 

 

 

 

 

Stock option dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Shares as to which option is exercised:

 

 

 

 

 

 

 

 

 

 

 

 

 

Certificates to be issued in name of:

 

 

 

 

 

 

 

 

 

 

 

 

 

Total exercise price:

 

$

 

 

$

 

 

 

 

 

 

 

 

Cash payment delivered herewith:

 

$

 

 

$

 

 

 

 

 

 

 

 

[Value of                  Shares delivered herewith2:

 

$

 

 

$

]

 

 

 

 

 

 

 

[Value of                  Shares pursuant to net exercise3:

 

$

 

 

$

]

 

 

 

 

 

 

 

[Regulation T Program (cashless exercise4):

 

$

 

 

$

]

 

2 

Shares must meet the public trading requirements set forth in the option. Shares
must be valued in accordance with the terms of the option being exercised, and
must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

3 

The option must be a Nonstatutory Stock Option, and the Company must have
established net exercise procedures at the time of exercise, in order to utilize
this payment method.

4 

Shares must meet the public trading requirements set forth in the option.




1

--------------------------------------------------------------------------------

 

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Tocagen Inc. 2017 Equity Incentive Plan,
(ii) to provide for the payment by me to you (in the manner designated by you)
of your withholding obligation, if any, relating to the exercise of this option,
and (iii) if this exercise relates to an incentive stock option, to notify you
in writing within fifteen (15) days after the date of any disposition of any of
the Shares issued upon exercise of this option that occurs within two (2) years
after the date of grant of this option or within one (1) year after such Shares
are issued upon exercise of this option.

 

Very truly yours,

 

 

 

 

2

--------------------------------------------------------------------------------

 

Double-Trigger Form

TOCAGEN INC.

STOCK OPTION GRANT NOTICE

(2017 EQUITY INCENTIVE PLAN)

Tocagen Inc. (the “Company”), pursuant to its 2017 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth in this Stock Option Grant Notice,
in the Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Option Agreement will
have the same definitions as in the Plan or the Option Agreement. If there is
any conflict between the terms in this Stock Option Grant Notice and the Plan,
the terms of the Plan will control.

 

Optionholder:

 

 

 

 

Date of Grant:

 

 

 

 

Vesting Commencement Date:

 

 

 

 

Number of Shares Subject to Option:

 

 

 

 

Exercise Price (Per Share):

 

 

 

 

Total Exercise Price:

 

 

 

 

Expiration Date:

 

 

 

 

 

Type of Grant:

☐ 

Incentive Stock Option1

☐ 

Nonstatutory Stock Option

 

 

 

 

 

Exercise Schedule: 

☒

Same as Vesting Schedule

☐

Early Exercise Permitted

 

 

Vesting Schedule:

[One-fourth (1/4th) of the shares vest one year after the Vesting Commencement
Date; the balance of the shares vest in a series of thirty-six (36) successive
equal monthly installments measured from the first anniversary of the Vesting
Commencement Date, subject to Optionholder’s Continuous Service as of each such
date and the potential vesting acceleration described in Section 1 of the Option
Agreement]

 

 

Payment:

By one or a combination of the following items (described in the Option
Agreement):

 

 

 

 

☒ 

By cash, check, bank draft or money order payable to the Company

 

 

 

 

☒

Pursuant to a Regulation T Program if the shares are publicly traded

 

 

 

 

☒

By delivery of already-owned shares if the shares are publicly traded

 

 

 

 

☒

If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

 

 

 

1 

If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock
Options) cannot be first exercisable for more than $100,000 in value (measured
by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.

 

1.

--------------------------------------------------------------------------------

 

 

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan. Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein. By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

TOCAGEN INC.

 

OPTIONHOLDER:

 

 

 

 

By:

 

 

 

 

 

 

Signature

 

 

Signature

 

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

ATTACHMENTS: Option Agreement, 2017 Equity Incentive Plan and Notice of Exercise

 

2

--------------------------------------------------------------------------------

 

ATTACHMENT I

TOCAGEN INC.

2017 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Tocagen Inc.(the “Company”) has granted you an option under its 2017
Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. The option is granted to you effective as of the
date of grant set forth in the Grant Notice (the “Date of Grant”). If there is
any conflict between the terms in this Option Agreement and the Plan, the terms
of the Plan will control. Capitalized terms not explicitly defined in this
Option Agreement or in the Grant Notice but defined in the Plan will have the
same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1. VESTING. Subject to the provisions contained herein, your option will vest as
provided in your Grant Notice. Vesting will cease upon the termination of your
Continuous Service. “Double-Trigger” Vesting Acceleration Provision: If a Change
in Control occurs and within one (1) month prior to, or within twelve
(12) months after, the effective time of such Change in Control, your Continuous
Service terminates due to an involuntary termination (not including death or
Disability) without Cause or due to your voluntary termination with Good Reason,
then, as of the date of termination of Continuous Service, the vesting and
exercisability of your option will be accelerated in full.

(a) “Good Reason” means that one or more of the following are undertaken by the
Company (or successor to the Company, if applicable) without your express
written consent: (i) a material reduction in your annual base salary; provided,
however, that Good Reason will not be deemed to have occurred in the event of a
reduction in your annual base salary that is pursuant to a salary reduction
program affecting substantially all of the employees of the Company and that
does not adversely affect you to a greater extent than other similarly situated
employees; (ii) a material reduction in your authority, duties or
responsibilities; (iii) any failure by the Company to continue in effect any
material benefit plan or program, including incentive plans or plans with
respect to the receipt of securities of the Company, in which you were
participating immediately prior to the effective date of the Change in Control
(hereinafter referred to as “Benefit Plans”), or the taking of any action by the
Company that would adversely affect your participation in or reduce your
benefits under the Benefit Plans or deprive you of any fringe benefit that you
enjoyed immediately prior to the effective date of the Change in Control;
provided, however, that Good Reason will not be deemed to have occurred if the
Company provides for your participation in benefit plans and programs that,
taken as a whole, are comparable to the Benefit Plans; (iv) a relocation of your
principal place of employment with the Company (or successor to the Company, if
applicable) to a place that increases your one-way commute by more than fifty
(50) miles as compared to your then-current principal place of employment
immediately prior to such relocation, except for required travel by you on the
Company’s business to an extent substantially consistent with your business
travel obligations prior to the effective date of the Change in Control; or
(v) a material breach by the Company of any provision of the Plan or the Option
Agreement or any other material agreement between you and the Company concerning
the terms and conditions of your employment or service with the Company.

(b) If any payment or benefit you would receive from the Company or otherwise in
connection with a Change in Control or other similar transaction (a “280G
Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in a Payment is required pursuant to
the preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for you. If
more than one method of reduction will result in the same economic benefit, the
items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

1

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, shall be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for you as determined on an after-tax
basis; (B) as a second priority, Payments that are contingent on future events
(e.g., being terminated without cause), shall be reduced (or eliminated) before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A of
the Code shall be reduced (or eliminated) before Payments that are not deferred
compensation within the meaning of Section 409A of the Code.

Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to you and the
Company within fifteen (15) calendar days after the date on which your right to
a 280G Payment becomes reasonably likely to occur (if requested at that time by
you or the Company) or such other time as requested by you or the Company.

If you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of the first paragraph of this Section 1(b) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, you shall promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of the first paragraph of this
Section 1(b) so that no portion of the remaining Payment is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) in the first paragraph of this Section 1(b), you shall
have no obligation to return any portion of the Payment pursuant to the
preceding sentence.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability, (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted, (iii) a Change in Control or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans).

4. EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and
subject to the provisions of your option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:

(a) a partial exercise of your option will be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;

(b) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;

(c) you will enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and

(d) if your option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the shares of
Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your option(s) or portions thereof that exceed such
limit (according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.

2

--------------------------------------------------------------------------------

 

5. METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.

(b) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(c) If this option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.

6. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

7. SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

8. TERM. You may not exercise your option before the Date of Grant or after the
expiration of the option’s term. The term of your option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a) immediately upon the termination of your Continuous Service for Cause;

(b) three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in Section 7 above, your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;
provided further, if during any part of such three (3) month period, the sale of
any Common Stock received upon exercise of your option would violate the
Company’s insider trading policy, then your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service
during which the sale of the Common Stock received upon exercise of your option
would not be in violation of the Company’s insider trading policy.
Notwithstanding the foregoing, if (i) you are a Non-Exempt Employee, (ii) your
Continuous Service terminates within six (6) months after the Date of Grant, and
(iii) you have vested in a portion of your option at the time of your
termination of Continuous Service, your option will not expire until the earlier
of (x) the later of (A) the date that is seven (7) months after the Date of
Grant, and (B) the date that is three (3) months after the termination of your
Continuous Service, and (y) the Expiration Date;

(c) twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 8(d)) below;

(d) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

(e) the Expiration Date indicated in your Grant Notice; or

3

--------------------------------------------------------------------------------

 

(f) the day before the tenth (10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

9. EXERCISE.

(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of your option.

(d) By accepting your option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by you, for a
period of one hundred eighty (180) days following the effective date of a
registration statement of the Company filed under the Securities Act or such
longer period as the underwriters or the Company will request to facilitate
compliance with FINRA Rule 2711 or NYSE Member Rule 472 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this Section 9(d) will prevent the exercise of a repurchase
option, if any, in favor of the Company during the Lock-Up Period. You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section 9(d).
The underwriters of the Company’s stock are intended third party beneficiaries
of this Section 9(d) and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.

10. TRANSFERABILITY. Except as otherwise provided in this Section 10, your
option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

(a) Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If this option is an Incentive Stock
Option, this option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.

4

--------------------------------------------------------------------------------

 

(c) Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
Designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

11. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

12. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b) If this option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes). If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option. Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise. Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

13. TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

14. NOTICES. Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

5

--------------------------------------------------------------------------------

 

15. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

16. OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

18. VOTING RIGHTS. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

19. SEVERABILITY. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

20. MISCELLANEOUS.

(a) The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c) You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.

(d) This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

*        *        *

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.

 

6

--------------------------------------------------------------------------------

 

ATTACHMENT II

2017 EQUITY INCENTIVE PLAN

 

1

--------------------------------------------------------------------------------

 

ATTACHMENT III

NOTICE OF EXERCISE

 

Tocagen Inc.

 

[Address]

Date of Exercise:                      

This constitutes notice to Tocagen Inc. (the “Company”) under my stock option
that I elect to purchase the below number of shares of Common Stock of the
Company (the “Shares”) for the price set forth below.

 

Type of option (check one):

 

Incentive ☐

 

Nonstatutory ☐

 

 

 

 

 

 

 

Stock option dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Shares as to which option is exercised:

 

 

 

 

 

 

 

 

 

 

 

 

 

Certificates to be issued in name of:

 

 

 

 

 

 

 

 

 

 

 

 

 

Total exercise price:

 

$

 

 

$

 

 

 

 

 

 

 

 

Cash payment delivered herewith:

 

$

 

 

$

 

 

 

 

 

 

 

 

[Value of                  Shares delivered herewith2:

 

$

 

 

$

]

 

 

 

 

 

 

 

[Value of                  Shares pursuant to net exercise3:

 

$

 

 

$

]

 

 

 

 

 

 

 

[Regulation T Program (cashless exercise4):

 

$

 

 

$

]

 

2 

Shares must meet the public trading requirements set forth in the option. Shares
must be valued in accordance with the terms of the option being exercised, and
must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

3 

The option must be a Nonstatutory Stock Option, and the Company must have
established net exercise procedures at the time of exercise, in order to utilize
this payment method.

4 

Shares must meet the public trading requirements set forth in the option.




1

--------------------------------------------------------------------------------

 

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Tocagen Inc. 2017 Equity Incentive Plan,
(ii) to provide for the payment by me to you (in the manner designated by you)
of your withholding obligation, if any, relating to the exercise of this option,
and (iii) if this exercise relates to an incentive stock option, to notify you
in writing within fifteen (15) days after the date of any disposition of any of
the Shares issued upon exercise of this option that occurs within two (2) years
after the date of grant of this option or within one (1) year after such Shares
are issued upon exercise of this option.

 

Very truly yours,

 

 

 

 

2

--------------------------------------------------------------------------------

 

Non-Employee Director

TOCAGEN INC.

STOCK OPTION GRANT NOTICE

(2017 EQUITY INCENTIVE PLAN)

Tocagen Inc. (the “Company”), pursuant to its 2017 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth in this Stock Option Grant Notice,
in the Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Option Agreement will
have the same definitions as in the Plan or the Option Agreement. If there is
any conflict between the terms in this Stock Option Grant Notice and the Plan,
the terms of the Plan will control.

 

Optionholder:

 

 

 

 

Date of Grant:

 

 

 

 

Vesting Commencement Date:

 

 

 

 

Number of Shares Subject to Option:

 

 

 

 

Exercise Price (Per Share):

 

 

 

 

Total Exercise Price:

 

 

 

 

Expiration Date:

 

 

 

 

 

Type of Grant:

☐

Incentive Stock Option1

☒

Nonstatutory Stock Option

 

 

 

 

 

Exercise Schedule: 

☒

Same as Vesting Schedule

☐

Early Exercise Permitted

 

 

Vesting Schedule:

[                                 , subject to Optionholder’s Continuous Service
as of each such date and the potential vesting acceleration described in Section
1 of the Option Agreement]

 

 

Payment:

By one or a combination of the following items (described in the Option
Agreement):

 

 

 

 

☒

By cash, check, bank draft or money order payable to the Company

 

 

 

 

☒

Pursuant to a Regulation T Program if the shares are publicly traded

 

 

 

 

☒

By delivery of already-owned shares if the shares are publicly traded

 

 

 

 

☒

If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

1 

If this is an Incentive Stock Option, it (plus other outstanding Incentive Stock
Options) cannot be first exercisable for more than $100,000 in value (measured
by exercise price) in any calendar year. Any excess over $100,000 is a
Nonstatutory Stock Option.

 

1.

--------------------------------------------------------------------------------

 

 

Additional Terms/Acknowledgements: Optionholder acknowledges of the Date of
Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire receipt of, and understands and agrees to, this Stock Option
Grant Notice, the Option Agreement and the Plan. Optionholder acknowledges and
agrees that this Stock Option Grant Notice and the Option Agreement may not be
modified, amended or revised except as provided in the Plan. Optionholder
further acknowledges that as understanding between Optionholder and the Company
regarding this option award and supersede all prior oral and written agreements,
promises and/or representations on that subject with the exception of
(i) options previously granted and delivered to Optionholder, (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law and (iii) any written employment or severance
arrangement that would provide for vesting acceleration of this option upon the
terms and conditions set forth therein. By accepting this option, Optionholder
consents to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

TOCAGEN INC.

 

OPTIONHOLDER:

 

 

 

 

By:

 

 

 

 

 

 

Signature

 

 

Signature

 

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

ATTACHMENTS: Option Agreement, 2017 Equity Incentive Plan and Notice of Exercise

 

2

--------------------------------------------------------------------------------

 

ATTACHMENT I

TOCAGEN INC.

2017 EQUITY INCENTIVE PLAN

OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Tocagen Inc.(the “Company”) has granted you an option under its 2017
Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. The option is granted to you effective as of the
date of grant set forth in the Grant Notice (the “Date of Grant”). If there is
any conflict between the terms in this Option Agreement and the Plan, the terms
of the Plan will control. Capitalized terms not explicitly defined in this
Option Agreement or in the Grant Notice but defined in the Plan will have the
same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1. VESTING.

(a) Subject to the provisions contained herein, your option will vest as
provided in your Grant Notice. Vesting will cease upon the termination of your
Continuous Service. If a Change in Control occurs and your Continuous Service
has not terminated as of immediately prior to such Change in Control, the
vesting and exercisability of your option will be accelerated in full.

(b) If any payment or benefit you would receive from the Company or otherwise in
connection with a Change in Control or other similar transaction (a “280G
Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt, on an after-tax basis, of the greater
economic benefit notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in a Payment is required pursuant to
the preceding sentence and the Reduced Amount is determined pursuant to clause
(x) of the preceding sentence, the reduction shall occur in the manner (the
“Reduction Method”) that results in the greatest economic benefit for you. If
more than one method of reduction will result in the same economic benefit, the
items so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, shall be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for you as determined on an after-tax
basis; (B) as a second priority, Payments that are contingent on future events
(e.g., being terminated without cause), shall be reduced (or eliminated) before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A of
the Code shall be reduced (or eliminated) before Payments that are not deferred
compensation within the meaning of Section 409A of the Code.

Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to you and the
Company within fifteen (15) calendar days after the date on which your right to
a 280G Payment becomes reasonably likely to occur (if requested at that time by
you or the Company) or such other time as requested by you or the Company.

1

--------------------------------------------------------------------------------

 

If you receive a Payment for which the Reduced Amount was determined pursuant to
clause (x) of the first paragraph of this Section 1(b) and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, you shall promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of the first paragraph of this
Section 1(b) so that no portion of the remaining Payment is subject to the
Excise Tax. For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) in the first paragraph of this Section 1(b), you shall
have no obligation to return any portion of the Payment pursuant to the
preceding sentence.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability, (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted, (iii) a Change in Control or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans).

4. EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and
subject to the provisions of your option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:

(a) a partial exercise of your option will be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;

(b) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;

(c) you will enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred; and

(d) if your option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the Date of Grant) of the shares of
Common Stock with respect to which your option plus all other Incentive Stock
Options you hold are exercisable for the first time by you during any calendar
year (under all plans of the Company and its Affiliates) exceeds one hundred
thousand dollars ($100,000), your option(s) or portions thereof that exceed such
limit (according to the order in which they were granted) will be treated as
Nonstatutory Stock Options.

5. METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.

(b) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

2

--------------------------------------------------------------------------------

 

(c) If this option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.

6. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

7. SECURITIES LAW COMPLIANCE. In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

8. TERM. You may not exercise your option before the Date of Grant or after the
expiration of the option’s term. The term of your option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a) immediately upon the termination of your Continuous Service for Cause;

(b) twelve (12) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d));

(c) twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 8(d)) below;

(d) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

(e) the Expiration Date indicated in your Grant Notice; or

(f) the day before the tenth (10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

9. EXERCISE.

(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by
(i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

3

--------------------------------------------------------------------------------

 

(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of your option.

(d) By accepting your option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by you, for a
period of one hundred eighty (180) days following the effective date of a
registration statement of the Company filed under the Securities Act or such
longer period as the underwriters or the Company will request to facilitate
compliance with FINRA Rule 2711 or NYSE Member Rule 472 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this Section 9(d) will prevent the exercise of a repurchase
option, if any, in favor of the Company during the Lock-Up Period. You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section 9(d).
The underwriters of the Company’s stock are intended third party beneficiaries
of this Section 9(d) and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.

10. TRANSFERABILITY. Except as otherwise provided in this Section 10, your
option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

(a) Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If this option is an Incentive Stock
Option, this option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.

(c) Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
Designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

11. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

12. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

4

--------------------------------------------------------------------------------

 

(b) If this option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes). If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence shall not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option. Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise. Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

13. Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

14. Notices. Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

15. Governing Plan Document. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

16. Other Documents. You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

17. Effect on Other Employee Benefit Plans. The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

18. Voting Rights. You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company. Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

19. Severability. If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not

5

--------------------------------------------------------------------------------

 

declared to be unlawful or invalid. Any Section of this Option Agreement (or
part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

20. Miscellaneous.

(a) The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c) You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.

(d) This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

*        *        *

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.

 

6

--------------------------------------------------------------------------------

 

ATTACHMENT II

2017 EQUITY INCENTIVE PLAN

 

1

--------------------------------------------------------------------------------

 

ATTACHMENT III

NOTICE OF EXERCISE

 

Tocagen Inc.

 

[Address]

Date of Exercise:                      

 

This constitutes notice to Tocagen Inc. (the “Company”) under my stock option
that I elect to purchase the below number of shares of Common Stock of the
Company (the “Shares”) for the price set forth below.

 

Type of option (check one):

 

Incentive ☐

 

Nonstatutory ☒

 

 

 

 

 

 

 

Stock option dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Shares as to which option is exercised:

 

 

 

 

 

 

 

 

 

 

 

 

 

Certificates to be issued in name of:

 

 

 

 

 

 

 

 

 

 

 

 

 

Total exercise price:

 

$

 

 

$

 

 

 

 

 

 

 

 

Cash payment delivered herewith:

 

$

 

 

$

 

 

 

 

 

 

 

 

[Value of                  Shares delivered herewith2:

 

$

 

 

$

]

 

 

 

 

 

 

 

[Value of                  Shares pursuant to net exercise3:

 

$

 

 

$

]

 

 

 

 

 

 

 

[Regulation T Program (cashless exercise4):

 

$

 

 

$

]

 

2 

Shares must meet the public trading requirements set forth in the option. Shares
must be valued in accordance with the terms of the option being exercised, and
must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

3 

The option must be a Nonstatutory Stock Option, and the Company must have
established net exercise procedures at the time of exercise, in order to utilize
this payment method.

4 

Shares must meet the public trading requirements set forth in the option.




1

--------------------------------------------------------------------------------

 

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Tocagen Inc. 2017 Equity Incentive Plan,
(ii) to provide for the payment by me to you (in the manner designated by you)
of your withholding obligation, if any, relating to the exercise of this option,
and (iii) if this exercise relates to an incentive stock option, to notify you
in writing within fifteen (15) days after the date of any disposition of any of
the Shares issued upon exercise of this option that occurs within two (2) years
after the date of grant of this option or within one (1) year after such Shares
are issued upon exercise of this option.

 

Very truly yours,

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

Tocagen Inc.
Stock Option Grant Notice
(2017 Equity Incentive Plan; Inducement Award)

Tocagen Inc. (the “Company”), pursuant to its 2017 Equity Incentive Plan (the
“Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below.  This option is subject to
all of the terms and conditions as set forth in this Stock Option Grant Notice,
in the Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.  Capitalized terms
not explicitly defined herein but defined in the Plan or the Option Agreement
will have the same definitions as in the Plan or the Option Agreement. If there
is any conflict between the terms in this Stock Option Grant Notice and the
Plan, the terms of the Plan will control.

 

This option is intended to be an Inducement Award (as defined in the Plan), and
all shares issued on exercise of this option shall be funded from the Inducement
Shares as provided in Section 3(f) of the Plan.

 

Optionholder:

 

 

 

 

Date of Grant:

 

 

 

 

Vesting Commencement Date:

 

 

 

 

Number of Shares Subject to Option:

 

 

 

 

Exercise Price (Per Share):

 

 

 

 

Total Exercise Price:

 

 

 

 

Expiration Date:

 

 

 

 

 

Type of Grant:

Nonstatutory Stock Option

 

 

 

 

 

Exercise Schedule:

☒

Same as Vesting Schedule

☐

Early Exercise Permitted

 

 

Vesting Schedule:

[One-fourth (1/4th) of the shares vest one year after the Vesting Commencement
Date; the balance of the shares vest in a series of thirty-six (36) successive
equal monthly installments measured from the first anniversary of the Vesting
Commencement Date, subject to Optionholder’s Continuous Service as of each such
date]

 

 

Payment:

By one or a combination of the following items (described in the Option
Agreement):

 

 

 

 

☒

By cash, check, bank draft or money order payable to the Company

 

 

 

 

☒

Pursuant to a Regulation T Program if the shares are publicly traded

 

 

 

 

☒

By delivery of already-owned shares if the shares are publicly traded

 

 

 

 

☒

Subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 




1

 

--------------------------------------------------------------------------------

 

Additional Terms/Acknowledgements:  Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan.  Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder, (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable law
and (iii) any written employment or severance arrangement that would provide for
vesting acceleration of this option upon the terms and conditions set forth
therein.  By accepting this option, Optionholder consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

Tocagen Inc.

 

Optionholder:

 

 

 

 

By:

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Attachments:  Option Agreement, 2017 Equity Incentive Plan and Notice of
Exercise

 

 

2

 

--------------------------------------------------------------------------------

 

Attachment I

Tocagen Inc.
2017 Equity Incentive Plan

Option Agreement
(Inducement Award)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Tocagen Inc. (the “Company”) has granted you an option under its 2017
Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice.  The option is granted to you effective as of
the date of grant set forth in the Grant Notice (the “Date of Grant”).  If there
is any conflict between the terms in this Option Agreement and the Plan, the
terms of the Plan will control. Capitalized terms not explicitly defined in this
Option Agreement or in the Grant Notice but defined in the Plan will have the
same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1. Vesting.  Subject to the provisions contained herein, your option will vest
as provided in your Grant Notice.  Vesting will cease upon the termination of
your Continuous Service.

2. Number of Shares and Exercise Price.  The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

3. Exercise Restriction for Non-Exempt Employees.  If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability, (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted, (iii) a Change in Control or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans).  

4. Exercise prior to Vesting (“Early Exercise”).  If permitted in your Grant
Notice (i.e., the “Exercise Schedule” indicates “Early Exercise Permitted”) and
subject to the provisions of your option, you may elect at any time that is both
(i) during the period of your Continuous Service and (ii) during the term of
your option, to exercise all or part of your option, including the unvested
portion of your option; provided, however, that:

(a) a partial exercise of your option will be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;

(b) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise will be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement; and

(c) you will enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred.

5. Method of Payment.  You must pay the full amount of the exercise price for
the shares you wish to exercise.  You may pay the exercise price in cash or by
check, bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.  This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.

1

 

--------------------------------------------------------------------------------

 

(b) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company.  You may not exercise your
option by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(c) Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issued upon exercise of your option by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price.  You must pay any remaining balance of the aggregate exercise
price not satisfied by the “net exercise” in cash or other permitted form of
payment.  Shares of Common Stock will no longer be outstanding under your option
and will not be exercisable thereafter if those shares (i) are used to pay the
exercise price pursuant to the “net exercise,” (ii) are delivered to you as a
result of such exercise, and (iii) are withheld to satisfy your tax withholding
obligations.

6. Whole Shares.  You may exercise your option only for whole shares of Common
Stock.

7. Securities Law Compliance.  In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act.  The exercise of your option also must
comply with all other applicable laws and regulations governing your option, and
you may not exercise your option if the Company determines that such exercise
would not be in material compliance with such laws and regulations (including
any restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

8. Term.  You may not exercise your option before the Date of Grant or after the
expiration of the option’s term.  The term of your option expires, subject to
the provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a) immediately upon the termination of your Continuous Service for Cause;

(b) three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in Section 7 above, your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;
provided further, if during any part of such three (3) month period, the sale of
any Common Stock received upon exercise of your option would violate the
Company’s insider trading policy, then your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service
during which the sale of the Common Stock received upon exercise of your option
would not be in violation of the Company’s insider trading
policy.  Notwithstanding the foregoing, if (i) you are a Non-Exempt Employee,
(ii) your Continuous Service terminates within six (6) months after the Date of
Grant, and (iii) you have vested in a portion of your option at the time of your
termination of Continuous Service, your option will not expire until the earlier
of (x) the later of (A) the date that is seven (7) months after the Date of
Grant, and (B) the date that is three (3) months after the termination of your
Continuous Service, and (y) the Expiration Date;

(c) twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 8(d)) below;

(d) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

(e) the Expiration Date indicated in your Grant Notice; or

(f) the day before the tenth (10th) anniversary of the Date of Grant.

2

 

--------------------------------------------------------------------------------

 

9. Exercise.

(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

(c) By accepting your option you agree that you will not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by you, for a
period of one hundred eighty (180) days following the effective date of a
registration statement of the Company filed under the Securities Act or such
longer period as the underwriters or the Company will request to facilitate
compliance with FINRA Rule 2711 or NYSE Member Rule 472 or any successor or
similar rules or regulation (the “Lock-Up Period”); provided, however, that
nothing contained in this Section 9(c) will prevent the exercise of a repurchase
option, if any, in favor of the Company during the Lock-Up Period.  You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto.  In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period.  You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section
9(c).  The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 9(c) and will have the right, power and authority
to enforce the provisions hereof as though they were a party hereto.

10. Transferability.  Except as otherwise provided in this Section 10, your
option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.  

(a) Certain Trusts.  Upon receiving written permission from the Board or its
duly authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust.  You and
the trustee must enter into transfer and other agreements required by the
Company.  

(b) Domestic Relations Orders.  Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer.  You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement.

(c) Beneficiary Designation.  Upon receiving written permission from the Board
or its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise.  In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

11. Option not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

3

 

--------------------------------------------------------------------------------

 

12. Withholding Obligations.

(a) At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.  

(b) Upon your request and subject to approval by the Company, and compliance
with any applicable legal conditions or restrictions, the Company may withhold
from fully vested shares of Common Stock otherwise issuable to you upon the
exercise of your option a number of whole shares of Common Stock having a Fair
Market Value, determined by the Company as of the date of exercise, not in
excess of the minimum amount of tax required to be withheld by law (or such
lower amount as may be necessary to avoid classification of your option as a
liability for financial accounting purposes).  If the date of determination of
any tax withholding obligation is deferred to a date later than the date of
exercise of your option, share withholding pursuant to the preceding sentence
shall not be permitted unless you make a proper and timely election under
Section 83(b) of the Code, covering the aggregate number of shares of Common
Stock acquired upon such exercise with respect to which such determination is
otherwise deferred, to accelerate the determination of such tax withholding
obligation to the date of exercise of your option.  Notwithstanding the filing
of such election, shares of Common Stock shall be withheld solely from fully
vested shares of Common Stock determined as of the date of exercise of your
option that are otherwise issuable to you upon such exercise.  Any adverse
consequences to you arising in connection with such share withholding procedure
shall be your sole responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied.  Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company will have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

13. Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

14. Notices.  Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.  The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means.  By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

15. Governing Plan Document.  Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.  If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control.  In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

16. Other Documents.  You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

17. Effect on Other Employee Benefit Plans.  The value of this option will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

4

 

--------------------------------------------------------------------------------

 

18. Voting Rights.  You will not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this option until such shares are issued to you.   Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Company.  Nothing
contained in this option, and no action taken pursuant to its provisions, will
create or be construed to create a trust of any kind or a fiduciary relationship
between you and the Company or any other person.

19. Severability.  If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid.  Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

20. Miscellaneous.

(a) The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c) You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option, and fully understand all provisions of your
option.

(d) This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

*     *     *

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Stock Option Grant Notice to which it is attached.

 

 

 

5

 

--------------------------------------------------------------------------------

 

Attachment II

2017 Equity Incentive Plan

 

 

Attachment III

Notice of Exercise

 

Tocagen Inc.

 

[Address]

Date of Exercise:                      

 

This constitutes notice to Tocagen Inc. (the “Company”) under my stock option
that I elect to purchase the below number of shares of Common Stock of the
Company (the “Shares”) for the price set forth below.

 

Type of option:

Nonstatutory

Stock option dated:

_______________

Number of Shares as to which option is exercised:

_______________

Certificates to be issued in name of:

_______________

Total exercise price:

$______________

Cash payment delivered herewith:

$______________

[Value of ________ Shares delivered herewith1:

$______________]

[Value of ________ Shares pursuant to net exercise2:

$______________]

[Regulation T Program (cashless exercise3):

$______________]

 

 

1    

Shares must meet the public trading requirements set forth in the
option.  Shares must be valued in accordance with the terms of the option being
exercised, and must be owned free and clear of any liens, claims, encumbrances
or security interests.  Certificates must be endorsed or accompanied by an
executed assignment separate from certificate.

2    

The Company must have established net exercise procedures at the time of
exercise, in order to utilize this payment method.

3    

Shares must meet the public trading requirements set forth in the option.  

1

 

--------------------------------------------------------------------------------

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Tocagen Inc. 2017 Equity Incentive Plan and
(ii) to provide for the payment by me to you (in the manner designated by you)
of your withholding obligation, if any, relating to the exercise of this option.

 

Very truly yours,

 

 

 

 

 

1.

 

 